 NATIONALSHUFFLEBOARD&BILLIARD CO.297National Shuffleboard&Billiard Co. and Amalgamat-ed Industrial Union,Local 76B-92 United Furni-ture'Workers of America,AFL-CIO. Case 22-CA-5739November 3, 1975SUPPLEMENTAL DECISION ANDORDERBY CHAIRMANMURPHY ANDMEMBERSJENKINSAND PENELLOOn February 27, 1975, the National Labor Rela-tions Board, in the absence of exceptions, issued itsOrder in the above-captioned proceeding adoptingthe findings and conclusions of the AdministrativeLaw Judge as contained in his Decision directingRespondent tomakeAmalgamated IndustrialUnion, Local 76B-92 United Furniture Workers ofAmerica, AFL-CIO, hereinafter referred to as theUnion, whole for all amounts representing (1) uniondues and initiationfees for Respondent's employeeswhich were due and owing on or before February 24,1974, the expiration date of the most recent collec-tive-bargaining agreementauthorizing such deduc-tions, and (2) health insurance payments and pensionand welfare payments due and owing on or beforeJuly 8, 1973, and until such time as the parties eithersign a newcollective-bargaining agreement or reachan impassein their negotiations.' On August 1, 1975,theUnited States Court of Appeals for the ThirdCircuit entered its judgment enforcing the Order ofthe National Labor Relations Board.A controversy having arisen over the amount ofbackpay due under thetermsof the Board Order asenforced by the court, the Regional Director forRegion 22, on July 1, 1975, issued and duly served onthe Respondent a Specification of Dues, InitiationFees, Pension andWelfareMonies and Notice ofHearing settingforth certainallegationswith respectto the' amount ofmoniesdue the Union under theterms of the Order as enforced by the court andnotifying Respondent that it shall file an answer inaccordance with Section 102.54 of the Board'sRulesand Regulations,Series 8,as amended. On July 7,1975, Trustee in Bankruptcy Ned M. Cohn sent theRegion a letter statingRespondent had been adjudi-cateda bankrupt and that he had been appointedTrustee. The Trustee further noted that the hearingshouldbe canceledand a claim filed with thebankruptcycourt.No other communication was filedin responseto the specification.1On May 6, 1974, the Board issued an Order Granting Motion andClarifying Board'sOrder in which it clarified its prior order with respect tothe duration of making payments which Respondent was being ordered to221NLRB No. 44On August 14, 1975, counsel for the GeneralCounsel filed directly with the Board in Washington,D.C., a Motion to the National Labor RelationsBoard for Summary Judgment: On August 26, 1975,the Board issued an Order Transferring Proceedingto the Board and Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent and Trustee inBankruptcy failed to file a response to the Notice ToShow Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions provides, in pertinent part, as follows:(a) . . . The respondent shall, within 15 daysfrom the service of the specification, if any, file ananswer thereto ... .(c) . . . If the respondent fails to file anyanswer to the specification within the timeprescribed by this section, the Board may, eitherwith or without taking evidence in support of theallegationsof the specification and without noticeto the respondent, find the specification to be trueand enter such order as may be appropriate ... .The specification which was issued on July 1, 1975,and the receipt of which was acknowledged by theTrustee in his July 7, 1975, letter, specifically statedthat the Respondent shall, within 15 days from thedate of the specification, file an answer with theRegional Director for Region 22, and if the answerfails to deny the allegations of the specification in themanner required under the Board'sRules andRegulations, and failure to do so is not adequatelyexplained,such allegationsshall be deemed to beadmitted true and the Respondent shall be precludedfrom introducing any evidence controverting them.The Trustee's letter of July 7, 1975, fails to deny theallegations of the specification. The fact that, as theTrustee explained,assetswerebeing liquidated inorder to closethe estatedoes not explain a failure tofile an answerto the specification and it is clear thatthe orderin this case,specifyingthe amounts dueand owing the Union, can be entered against theRespondent'2make for health insurance and pension and welfare.2Utah Plumbing and Heating Contractors Association and Its Members,142 NLRB 379, 380(1963). 298DECISIONSOF NATIONALLABOR RELATIONS BOARDAs no response has been filed to the specificationand Notice To Show Cause, the specification andMotion for Summary Judgment stand uncontrovert-ed. Accordingly, the Board finds that the allegationsof the specification are deemed to be admitted astrue and are so found by the Board.Accordingly, on the basis of the allegations of thespecification which are accepted as true, the Boardfinds the facts as set forth therein, concludes that thenet amount of dues, initiation fees, and healthinsurance,welfare, and pension payments due theUnion is as stated in the computations of thespecification, and orders the payment thereof by theRespondent to and on behalf-of the Union.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,National Shuffleboard & Billiard Co., Newark, NewJersey, its officers, agents, successors, and assigns,shallmake whole Amalgamated Industrial Union,Local76B-92United Furniture Workers of America,AFL-CIO, by paying it $27,712.84 plus interestaccrued at the rate of 6' percent per annum to becomputed in the manner set forth inIsis Plumbing &Heating Co.,138 NLRB 716 (1962), until payment ofallmonies due.